DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Disclosed are a virtual reality (VR) sickness assessment method and an apparatus thereof considering a neural mismatch model” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver configured to receive virtual reality content; and an evaluator configured to quantitatively evaluate virtual reality sickness in claim 11; a receiver configured to receive virtual reality content; a predictor configured to predict an expected visual signal for an input visual signal of the VR content; an extractor configured to extract a neural mismatch feature; and an evaluator configured to quantitatively evaluate virtual reality sickness in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson (US 20180096244).

As to claim 1, Mallinson discloses a virtual reality (VR) sickness assessment method (FIG. 2A), comprising: 
receiving virtual reality content (FIG. 2A and [0080], VR content 201); and 
quantitatively evaluating virtual reality sickness for the received virtual reality content using a neural network based on a pre-trained neural mismatch model (see [0083] and [0099]-[0100], determining discomfort and/or sickness levels; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).

As to claim 11, Mallinson discloses a virtual reality sickness assessment (VRSA) apparatus (FIG. 2A), comprising: 
a receiver configured to receive virtual reality content (FIG. 2A and [0080], VR content 201); and 
an evaluator configured to quantitatively evaluate virtual reality sickness for the received virtual reality content using a neural network based on a pre-trained neural mismatch model (see [0083] and [0099]-[0100], determining discomfort and/or sickness levels; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 20180096244) in view of OH et al. (US 20200183495).

As to claim 2, Mallinson further discloses wherein the evaluating of the virtual reality sickness includes 
predicting an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal (see [0099]); and 
evaluating a level of the virtual reality sickness based on the neural mismatch model (see [0100], determining a level of discomfort and/or sickness).
Mallinson fails to explicitly disclose extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature.
However, OH teaches extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted); and 
evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature (see [0096], the degree of motion sickness induced by each of the content elements of the VR content may be determined based on the differences).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 3, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes extracting the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 4, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes obtaining a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracting the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 6, Mallinson further discloses wherein the neural network is trained based on a dataset including pieces of preset virtual reality content (see FIG. 1A, VR content 115, metadata 117, and deep learning engine 190; see [0054], [0057], [0064]).
Mallinson fails to explicitly disclose that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model.
However, OH teaches that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model (see [0097] and [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 7, Mallinson discloses a virtual reality sickness assessment (VRSA) method (FIG. 2A), comprising: 
receiving virtual reality content (FIG. 2A and [0080], VR content 201); and 
predicting an expected visual signal for an input visual signal of the VR content by using a first neural network based on a pre-trained first learning model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal using a second neural network based on a pre-trained second learning model (see [0099]; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); and 
evaluating a level of virtual reality sickness using a third neural network based on a pre-third trained learning model (see [0100], determining a level of discomfort and/or sickness),
wherein a neural mismatch model is formed by the first learning model, the second learning model, and the third learning model (see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).
Mallinson fails to explicitly disclose extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, OH teaches extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 8, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes extracting the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 9, the combination of Mallinson and OH further discloses wherein the extracting of the neural mismatch feature includes obtaining a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracting the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 12, Mallinson further discloses wherein the evaluator is configured to: 
predict an expected visual signal for an input visual signal of the virtual reality content based on the neural mismatch model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness); 
compare the predicted expected visual signal based on the neural mismatch model and the input visual signal (see [0099]); and 
evaluate a level of the virtual reality sickness based on the neural mismatch model (see [0100], determining a level of discomfort and/or sickness).
Mallinson fails to explicitly disclose extract a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluate the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature.
However, OH teaches extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted); and 
evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature (see [0096], the degree of motion sickness induced by each of the content elements of the VR content may be determined based on the differences).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the predicted expected visual signal based on the neural mismatch model and an input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal; and evaluating the level of the virtual reality sickness based on the neural mismatch model and the extracted neural mismatch feature in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 13, the combination of Mallinson and OH further discloses wherein the evaluator extracts the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 14, the combination of Mallinson and OH further discloses wherein the evaluator obtains a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracts the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

As to claim 16, Mallinson further discloses wherein the neural network is trained based on a dataset including pieces of preset virtual reality content (see FIG. 1A, VR content 115, metadata 117, and deep learning engine 190; see [0054], [0057], [0064]).
Mallinson fails to explicitly disclose that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model.
However, OH teaches that the dataset includes a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model (see [0097] and [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include a simulator sickness questionnaire (SSQ) score evaluated for each of the pieces of virtual reality content to form a learning model of the neural mismatch model in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 17, Mallinson discloses a virtual reality sickness assessment (VRSA) apparatus (FIG. 2A), comprising: 
a receiver configured to receive virtual reality content (FIG. 2A and [0080], VR content 201); and 
a predictor configured to predict an expected visual signal for an input visual signal of the VR content by using a first neural network based on a pre-trained first learning model (see [0098], extracting data associated with simulated user interactions with the first VR content generated during execution of the first application … This data is used to classify the first VR content in terms of identifying points in the first VR content or first application that are likely to cause discomfort and/or sickness; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); 
comparing the predicted expected visual signal based on the neural mismatch model and the input visual signal using a second neural network based on a pre-trained second learning model (see [0099]; see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine); and 
an evaluator configured to evaluate a level of virtual reality sickness using a third neural network based on a pre-third trained learning model (see [0100], determining a level of discomfort and/or sickness), 
wherein a neural mismatch model is formed by the first learning model, the second learning model, and the third learning model (see FIG. 1A, [0079] and [0082], deep learning engine 190; see FIG. 4 and [0105], training a discomfort recognition model by a deep learning engine).
Mallinson fails to explicitly disclose an extractor configured to extract a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, OH teaches an extractor configured to extract a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0096], the difference between the objective data acquired before the experiment and that acquired after the experiment and the difference between the subjective data acquired before the experiment and that acquired after the experiment are extracted for each of the participants; see [0107], modeling based on machine learning may be performed using the data stored in the database according to an embodiment of the present invention, whereby the degree of VR motion sickness induced by arbitrary VR content may be predicted).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using OH’s teachings to include extracting a neural mismatch feature between the expected visual signal predicted and the input visual signal of a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze motion sickness that is caused when viewing VR content (OH; [0009]).

As to claim 18, the combination of Mallinson and OH further discloses wherein the extractor extracts the neural mismatch feature based on difference information between the predicted expected visual signal and the input visual signal for the corresponding frame (OH; see [0096]).

As to claim 19, the combination of Mallinson and OH further discloses wherein the extractor obtains a difference feature for difference information between the predicted expected visual signal and the input visual signal for the corresponding frame and a visual feature for the input visual signal for the corresponding frame and extracts the neural mismatch feature based on the difference feature and the visual feature (OH; see [0096]).

Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 20180096244) in view of OH et al. (US 20200183495) further in view of SON et al. (US 20190171280).

As to claim 5, the combination of Mallinson and OH fails to explicitly disclose wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include wherein the evaluating of the virtual reality sickness further includes generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 10, the combination of Mallinson and OH fails to explicitly disclose further comprising: generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include generating a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 15, the combination of Mallinson and OH fails to explicitly disclose further comprising: a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for the corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

As to claim 20, the combination of Mallinson and OH fails to explicitly disclose further comprising: a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal.
However, SON teaches a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal (see [0053]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mallinson using SON’s teachings to include a generator configured to generate a difference map for the virtual reality content based on difference information between the expected visual signal predicted for each frame of the virtual reality content and the input visual signal for a corresponding frame of the virtual reality content corresponding to the expected visual signal in order to quantitatively analyze a correlation between VR sickness-inducing factors and VR sickness of a user who experiences virtual reality content through a video display device such as HMD using machine learning (SON; [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482